UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4866
ELIZABETH HOUSE JANES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-01-231)

                      Submitted: May 15, 2003

                       Decided: June 3, 2003

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Anthony Tacconi, GOODMAN, ALLEN & FILETTI, P.L.L.C., Glen
Allen, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, Stephen W. Haynie, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. JANES
                               OPINION

PER CURIAM:

   Elizabeth House Janes appeals her conviction, following a jury
trial, of twelve counts of aiding and abetting wire fraud, 18 U.S.C.
§ 1343 (2000), two counts of aiding and abetting identity theft, 18
U.S.C. § 1028(a)(7) (2000), and one count of aiding and abetting the
false use of a Social Security number, 42 U.S.C. § 408(a)(7)(B)
(2000). We affirm.

   First, Janes argues the district court erred in its denial of her motion
to strike three paragraphs from Count One of the indictment because
the acts recited therein did not occur in the Eastern District of Vir-
ginia. The district court found sufficient commonality involved in the
commission of the charged offense to conclude there was a common
scheme and artifice to defraud. The court also found commonality in
the methodology employed in the insurance frauds. The acts that gave
raise to the charges in the indictment occurred in the Eastern District
of Virginia, as established by the Government by a preponderance of
the evidence. See United States v. Porter, 821 F.2d 968, 975 (4th Cir.
1987). We conclude the district court did not err in declining to strike
this portion of the indictment. See United States v. Barfield, 969 F.2d
1554 (4th Cir. 1992).

   Second, Janes argues the district court erred in not severing her
trial from that of her co-defendant, Rodney Williams, under Fed. R.
Crim. P. 8, because Janes was only a minor participant in the scheme,
and she was only charged as an aider and abettor. Janes also contends
the joint trial was highly prejudicial under Fed. R. Crim. P. 14. A dis-
trict court’s decision to deny a motion for severance is reviewed for
abuse of discretion. See United States v. Reavis, 48 F.3d 763, 767 (4th
Cir. 1995). If joinder was proper, we review the denial of a motion
to sever for abuse of discretion under Fed. R. Crim. P. 14. United
States v. Mackins, 315 F.3d 399, 412 (4th Cir. 2003). Rule 14
embodies a presumption that co-defendants indicted together will be
tried together unless "a joint trial would be so unfairly prejudicial that
a miscarriage of justice would result." United States v. Williams, 10
F.3d 1070, 1080 (4th Cir. 1993). Disparity in the evidence introduced
against different parties is a proper ground for severance only in "the
                        UNITED STATES v. JANES                         3
most extreme case." United States v. Mitchell, 733 F.2d 327, 331 (4th
Cir. 1984). We have reviewed the record and conclude that joinder
was proper under Rule 8 and that the district court did not abuse its
discretion by denying Janes’s motion to sever.

   Third, Janes avers that the evidence of her knowledge of the
schemes and the intent to defraud under all fifteen counts was insuffi-
cient to allow a fact finder to find beyond a reasonable doubt that she
had the requisite knowledge and intent required to convict her of any
of the charges. In evaluating the sufficiency of the evidence to support
a conviction, the jury’s verdict will be upheld if there is substantial
evidence, viewing the evidence in the light most favorable to the pros-
ecution, to support the verdict. Glasser v. United States, 315 U.S. 60,
80 (1942). We have reviewed the testimony presented at trial and find
the evidence was sufficient to establish Janes’s knowledge of the
insurance fraud scheme and intent to defraud USAA through inter-
state wire communications, the use of a false identity, and the use of
a false Social Security number.

   Finally, Janes contends the district court erred in denying her
request for a downward departure in the computation of her sentence.
She asserts that her role in the fraud scheme was so minor that the
court erred in not granting a two-level downward adjustment pursuant
to U.S. Sentencing Guidelines Manual § 3B1.2(b) (2000). As evi-
dence of her minor or minimal role, Janes asserts that four fraudulent
insurance claims were the subject of the indictment and the convic-
tions, and Janes could only reasonably be tied to the claim filed with
USAA. Janes concedes that if the offense is defined solely in terms
of the USAA claim, she is not entitled to a downward departure.
Because all fifteen counts of the indictment specify acts relating to the
claims filed with USAA as a result of the accident Janes reported, we
find this claim to be meritless.

   We affirm Janes’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                            AFFIRMED